United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3441
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                      Samuel Melbern Steward, Sam Steward

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                             Submitted: March 2, 2022
                               Filed: March 7, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Samuel Steward appeals after the district court1 revoked his supervised release
and sentenced him to eighteen months in prison and forty-two months of supervised

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
release. He argues the sentence violated Tapia v. United States, 564 U.S. 319 (2011),
and is substantively unreasonable.

        Because Steward did not raise a Tapia objection at sentencing, we review for
plain error. See United States v. Clark, 998 F.3d 363, 368 (8th Cir. 2021). After
reviewing the record, we conclude the district court did not commit a plain procedural
error under Tapia when imposing Steward’s prison sentence. See Tapia, 564 U.S. at
334 (explaining that a district court does not err by discussing opportunities for
rehabilitation within prison and may urge the Bureau of Prisons to place a defendant
in a prison treatment program); Clark, 998 F.3d at 368 (reiterating that no plain Tapia
error occurs if a district court never expresses an intention to lengthen the sentence
for rehabilitative purposes); United States v. Rickert, 685 F.3d 760, 769 (8th Cir.
2012) (concluding no Tapia error occurs when a district court merely recommends
that the Bureau of Prisons provide a defendant with mental health treatment). Nor did
the district court plainly err when it imposed Steward’s supervised release sentence.
See Tapia, 564 U.S. at 321, 325-26, 335 (limiting the holding to prison sentences and
recognizing differences between prison and supervised release sentences); United
States v. Schupp, 488 Fed. Appx. 170, 173 (8th Cir. 2012) (per curiam) (concluding
Tapia does not apply to the imposition of a supervised release term); accord United
States v. Alberts, 859 F.3d 979, 986 n.3 (11th Cir. 2017).

       The sentence, which falls below the statutory limits and the applicable policy
statement range in the United States Sentencing Guidelines Manual, is not
substantively unreasonable. See 18 U.S.C. § 3583(e)(3), (h); 21 U.S.C.
§ 841(b)(1)(A); Clark, 998 F.3d at 369 (“[I]t is an ‘unusual case when we reverse a
district court sentence--whether within, above, or below the applicable Guidelines
range--as substantively unreasonable.’” (citation omitted)). There is no indication the
district court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See 18 U.S.C. § 3583(e); Clark, 998 F.3d at 369 (deferential abuse-of-discretion

                                         -2-
review of the substantive reasonableness of a revocation sentence); United States v.
Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011) (explaining a district court has wide
latitude to weigh the relevant factors and assign some factors greater weight than
others).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-